*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***




                                                                Electronically Filed
                                                                Supreme Court
                                                                SCWC-XX-XXXXXXX
                                                                08-OCT-2020
                                                                07:47 AM




           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                            ---o0o---
________________________________________________________________

                            PENNYMAC CORP.,
                    Respondent/Plaintiff-Appellee,

                                     vs.

                         LEWANNA GODINEZ,
                 Petitioner/Defendant-Appellant.
________________________________________________________________

                             SCWC-XX-XXXXXXX

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIV. NO. 13-1-0741)

                             OCTOBER 8, 2020

   RECKTENWALD, C.J., NAKAYAMA, McKENNA, AND WILSON, JJ., AND
      CIRCUIT JUDGE BROWNING, ASSIGNED BY REASON OF VACANCY

              OPINION OF THE COURT BY RECKTENWALD, C.J.

                             I.     INTRODUCTION

          This case requires us to determine whether res

judicata precludes a Hawaiʻi Rules of Civil Procedure (“HRCP”)

Rule 60(b) motion for relief from judgment in a foreclosure

proceeding.   We conclude that it does not.
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


           In 2017, the Circuit Court of the Second Circuit found

Lewanna Godinez in default on her mortgage and granted summary

judgment in favor of Respondent/Plaintiff PennyMac Corp.,

issuing a decree of foreclosure and entering final judgment.

Before a foreclosure sale took place, Godinez filed an HRCP Rule

60(b) motion, raising the issue of PennyMac’s standing to bring

a foreclosure action against her.          The circuit court denied the

motion, and Godinez appealed.         The Intermediate Court of Appeals

(ICA) affirmed the circuit court’s denial, holding that res

judicata barred Godinez’s HRCP Rule 60(b) challenge to standing,

citing to this court’s decision in Mortgage Electronic

Registration Systems v. Wise, 130 Hawaiʻi 11, 17, 304 P.3d 1192,

1198 (2013).

           We hold that res judicata did not preclude Godinez’s

post-judgment HRCP Rule 60(b) motion and that Wise is

inapplicable under these circumstances.           Nevertheless, we agree

with the ICA that the circuit court did not abuse its discretion

in denying Godinez’s HRCP Rule 60(b) motion.            Accordingly, we

affirm the judgment of the ICA.

                                II.   BACKGROUND

A.   Factual Background

           In December 2007, Godinez executed and delivered to

Washington Mutual Bank, FA, a mortgage encumbering real property



                                       2
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


on Maui as security for a promissory note. 1           In September 2008,

the United States Department of the Treasury closed Washington

Mutual Bank, FA, appointing the Federal Deposit Insurance

Corporation (FDIC) as receiver.

             In January 2010, Godinez defaulted on the note.              The

FDIC then assigned the Mortgage to J.P. Morgan Chase Bank in a

Corporate Assignment of Mortgage.

B.    Circuit Court Proceedings

             On July 5, 2013, Chase initiated foreclosure

proceedings in the circuit court. 2         While foreclosure proceedings

were pending, in February 2014, Chase assigned its mortgage

interest to PennyMac through a Hawaiʻi Assignment of Mortgage

recorded on April 28, 2014.        In May 2015, 3 Chase filed a motion

to substitute PennyMac as the plaintiff and “real party in

interest.”     The circuit court granted the motion and amended the

complaint and caption.

             In March 2016, PennyMac filed a motion for summary

judgment asking the circuit court to find Godindez in default on

the promissory note and mortgage, and issue a decree of




      1     The mortgage was recorded in the State of Hawaiʻi Bureau of
Conveyances on December 12, 2007.

      2      The Honorable Rhonda I.L. Loo presided.

      3     Between April 3, 2014 and February 25, 2015, the case was put on
hold for loss mitigation.


                                       3
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


foreclosure.    In support, PennyMac submitted a declaration

attesting, “[PennyMac] has possession of the promissory note

with standing to prosecute the instant action and the right to

foreclose the subject Mortgage.”           Godinez opposed the motion and

argued, inter alia, that “PennyMac admittedly lacked standing at

the time of the filing of the Complaint and therefore this Court

lacks jurisdiction[.]”       The circuit court held a hearing on

PennyMac’s motion for summary judgment on June 28, 2016.               At the

close of the hearing, the court orally granted the motion.

            After the summary judgment hearing but before a

written summary judgment order was filed, this court decided

Bank of America, N.A. v. Reyes-Toledo, 139 Hawaiʻi 361, 390 P.3d
1248 (2017), which held that “a foreclosing plaintiff must

establish entitlement to enforce the note” by showing they had

physical possession of it “at the time the action was

commenced[.]” Id. at 368, 390 P.3d at 1255.         Accordingly, on

May 15, 2017, 4 Godinez filed a motion to dismiss for lack of

standing, arguing “[PennyMac] clearly states [it was the] holder

in due course of the note at the time of the verified complaint,

but do[es] not present evidence in any exhibits.”              During a

hearing on the motion, Godinez argued the then-recent decisions




      4     On July 20, 2016, Godinez filed for bankruptcy, and the
foreclosure proceedings were stayed until April 2017 when the bankruptcy
proceedings terminated.

                                       4
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


in Reyes-Toledo, and U.S. Bank, N.A. v. Mattos, 140 Hawaiʻi 26,

398 P.3d 615 (2017), demonstrated that PennyMac lacked standing.

            In response, PennyMac argued that Godinez’s standing

arguments were barred under the law of the case doctrine because

the circuit court had already resolved the issue and orally

granted PennyMac’s motion for summary judgment.            Nevertheless,

recognizing that Reyes-Toledo required foreclosing parties to

show they had possession of the note at the time the foreclosure

complaint was filed, PennyMac asked the circuit court for “leave

to supplement the record to support its (or its predecessor’s),

standing to commence this action.”

            At the hearing on Godinez’s motion to dismiss for lack

of standing, the circuit court applied the law of the case

doctrine to the issue of standing and orally denied Godinez’s

motion.   The circuit court further discussed that in the

interest of justice and judicial efficiency, the recent Reyes-

Toledo decision did not warrant dismissal, and the court allowed

PennyMac an opportunity to supplement the record to support its

standing.    Upon receipt of PennyMac’s supplemental Reyes-Toledo

declaration, on November 22, 2017, the circuit court entered

written findings of fact, conclusions of law, and an order

granting PennyMac’s motion for summary judgment.            Accordingly,

the circuit court issued the Foreclosure Decree and Judgment,

appointing a Commissioner to oversee the sale.

                                      5
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


            Godinez did not appeal the order granting summary

judgment or the Foreclosure Decree and Judgment.             Instead, on

January 16, 2018, Godinez filed a pro se HRCP Rule 60(b) motion

for relief from the Foreclosure Decree.           In the motion, Godinez

alleged, inter alia, that newly discovered evidence rendered the

Foreclosure Decree void and showed that PennyMac lacked

standing.    She maintained that the evidence was “newly

discovered” because her previous attorney had “overlooked it.”

            PennyMac responded to Godinez’s HRCP Rule 60(b) motion

and argued, “all of the alleged new evidence could have been

discovered by [Godinez] at any time prior to the entry of the

Foreclosure [Decree], are not admissible or credible, and are

not controlling in nature as to change the outcome of the

Court’s ruling.”

            The circuit court summarily denied Godinez’s HRCP Rule

60(b) motion, and Godinez filed a timely notice of appeal.

C.   ICA Summary Disposition Order

            The ICA affirmed the circuit court in a Summary

Disposition Order, noting that Godinez made “no discernible

argument on appeal” that the circuit court abused its discretion

in denying Godinez’s HRCP Rule 60(b) motion.            Further, the ICA

held that “Godinez’s failure to appeal from the Foreclosure

Decree and Judgment barred Godinez from now challenging

PennyMac’s standing under the doctrine of res judicata,” citing

                                       6
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


this court’s decision in Wise.         (Emphasis added.)       However,

recognizing that res judicata could not be applied to void

judgments, the ICA also observed, “[l]ack of standing does not

render a court’s judgment void under HRCP Rule 60(b),” and

quoted from this court’s decision in Tax Foundation of Hawaiʻi v.

State, 144 Hawaiʻi 175, 188, 439 P.3d 127, 140 (2019): “[i]n

Hawaiʻi state courts, standing is a prudential consideration

. . . and is not an issue of subject matter jurisdiction.”

Accordingly, the ICA concluded that the circuit court did not

abuse its direction in denying Godinez’s HRCP Rule 60(b) motion.

           Godinez filed an application for writ of certiorari

asking this court to review one question: whether the ICA erred

in holding that res judicata barred her from arguing that the

plaintiff lacked standing in an HRCP Rule 60(b) motion.

                          III. STANDARDS OF REVIEW

A.   Res Judicata

           “Application of res judicata is a question of law.

Questions of law are reviewed de novo under the right/wrong

standard.”    Eastern Sav. Bank, FSB v. Esteban, 129 Hawaiʻi 154,

157, 296 P.3d 1062, 1065 (2013) (citations omitted).

B.   HRCP Rule 60(b)

           A circuit court’s decision on an HRCP Rule 60(b)

motion is reviewed for abuse of discretion:



                                       7
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


           [T]he trial court has a very large measure of discretion in
           passing upon motions under [HRCP] Rule 60(b) and its order
           will not be set aside unless we are persuaded that under
           the circumstances of the particular case, the court’s
           refusal to set aside its order was an abuse of discretion.

Hawaiʻi Hous. Auth. v. Uyehara, 77 Hawaiʻi 144, 147, 883 P.2d 65,

68 (1994) (citations omitted).

           “The burden of establishing abuse of discretion [in

denying an HRCP Rule 60(b) motion] is on the appellant, and a

strong showing is required to establish it.”            Ditto v. McCurdy,

103 Hawaiʻi 153, 162, 80 P.3d 974, 983 (2003).


                                IV.   DISCUSSION

A.   Res Judicata Did Not Preclude Godinez’s HRCP Rule 60(b)
     Motion

           We have often recognized that “[a]ccording to the

doctrine of res judicata, the judgment of a court of competent

jurisdiction is a bar to a new action in any court between the

same parties or their privies concerning the same subject

matter[.]”    Kauhane v. Acutron Co., 71 Haw. 458, 463, 795 P.2d
276, 278 (1990) (alterations and citation omitted).              A party

asserting res judicata has the burden of establishing: “(1)

there was a final judgment on the merits, (2) both parties are

the same or in privity with the parties in the original suit,

and (3) the claim decided in the original suit is identical with

the one presented in the action in question.”             Bremer v. Weeks,

104 Hawaiʻi 43, 54, 85 P.3d 150, 161 (2004).            As we discussed in


                                       8
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


Kauhane, the purpose of res judicata is to preclude successive

litigation:

                 The purpose of the doctrine of res judicata is to
           prevent a multiplicity of suits and to provide a limit to
           litigation. It serves to relieve parties of the cost and
           vexation of multiple lawsuits, conserve judicial resources,
           and, by preventing inconsistent decisions, encourage
           reliance on adjudication. The res judicata doctrine thus
           furthers the interests of litigants, the judicial system
           and society by bringing an end to litigation where matters
           have already been tried and decided on the merits. It is a
           rule of fundamental and substantial justice, of public
           policy and private peace.

                 The doctrine therefore permits every litigant to have
           an opportunity to try his case on the merits; but it also
           requires that he be limited to one such opportunity.
           Unsatisfied litigants have a remedy: they can appeal
           through available channels. But they cannot, even if the
           first suit may appear to have been decided wrongly, file
           new suits.

Kauhane, 71 Haw. at 463, 795 P.2d 278–79 (emphases added)

(citations and alterations omitted).

           By definition, the doctrine of res judicata only

applies to new suits: It is inapplicable in a continuation of

the same suit.     18 Charles Alan Wright, Arthur R. Miller, &

Edward H. Cooper, Federal Practice & Procedure § 4404 (3d ed.

2020) (“Res judicata applies as between separate actions, not

within the confines of a single action on trial or appeal.”);

cf. Ditto, 98 Hawaiʻi at 128 n.6, 44 P.3d at 279 n.6 (2002)

(noting that the doctrine of collateral estoppel 5 was


     5      In the past, the term “res judicata” was used to describe both
claim preclusion (res judicata) and issue preclusion (collateral estoppel).
See Exotics Hawaiʻi-Kona, Inc. v. E.I. Dupont De Nemours & Co., 104 Hawaiʻi
358, 365 n.14, 90 P.3d 250, 257 n.14 (2004) (noting that the lack of
distinction between the terms can lead to confusion). However, we have since
clarified that, though “Hawaiʻi appellate cases may have conflated the two

                                       9
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


inapplicable where the issues involved “essentially a

continuation of the same suit and same claim”); see also

Esteban, 129 Hawaiʻi at 159, 296 P.3d at 1067 (applying res

judicata based on a “previous lawsuit”); Bremer, 104 Hawaiʻi at

54, 85 P.3d at 161 (same, as to “original suit”); Kauhane, 71
Haw. at 464, 795 P.2d at 279 (“both actions”); In re Bishop, 36
Haw. 403, 416 (Haw. Terr. 1943) (“new action”).

            Accordingly, the determinative question on appeal is

whether Godinez’s post-judgment HRCP Rule 60(b) motion was a new

action or a continuation of the same action.            We conclude that

that Godinez’s HRCP Rule 60(b) motion was a continuation of the

foreclosure decree and judgment, and therefore the ICA erred by

applying the doctrine of res judicata.

      1.    An HRCP Rule 60(b) motion is a continuation of the
            action

            Although we have not addressed whether an HRCP Rule

60(b) motion is a continuation of the original action, we have

acknowledged that the primary purpose of the motion “is to

authorize the reopening of a closed case or a final order.”                   Cho

v. State, 115 Hawaiʻi 373, 383, 168 P.3d 17, 27 (2007) (emphasis




doctrines,” “[c]laim preclusion and issue preclusion are . . . separate
doctrines that involve distinct questions of law.” Esteban, 129 Hawaiʻi at
158, 158 n.8, 296 P.3d at 1066, 1066 n.8. Nevertheless, even if the ICA
intended the term “res judicata” to refer to issue preclusion, the result is
the same because, as we explained in Ditto, both doctrines apply only in a
second, subsequent case. 98 Hawaiʻi at 128 n.6, 44 P.3d at 279 n.6.

                                      10
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


and citation omitted).       We now clarify that an HRCP Rule 60(b)

motion is a continuation of the original action.

           HRCP Rule 60(b) permits a party to seek relief from a

“final judgment, order, or proceeding”:

           On motion and upon such terms as are just, the court may
           relieve a party or a party’s legal representative from a
           final judgment, order, or proceeding for the following
           reasons: (1) mistake, inadvertence, surprise, or excusable
           neglect; (2) newly discovered evidence which by due
           diligence could not have been discovered in time to move
           for a new trial under Rule 59(b); (3) fraud (whether
           heretofore denominated intrinsic or extrinsic),
           misrepresentation, or other misconduct of an adverse party;
           (4) the judgment is void; (5) the judgment has been
           satisfied, released, or discharged, or a prior judgment
           upon which it is based has been reversed or otherwise
           vacated, or it is no longer equitable that the judgment
           should have prospective application; or (6) any other
           reason justifying relief from the operation of the
           judgment. The motion shall be made within a reasonable
           time, and for reasons (1), (2), and (3) not more than one
           year after the judgment, order, or proceeding was entered
           or taken. A motion under this subdivision (b) does not
           affect the finality of a judgment or suspend its operation.

           Under the federal equivalent of HRCP Rule 60(b), 6

Federal Rules of Civil Procedure (FRCP) Rule 60(b), federal

courts have recognized that an FRCP Rule 60(b) motion is

“considered ancillary to or a continuation of the original

suit[.]”   Smith v. Widman Trucking & Excavating, Inc., 627 F.2d
792, 799 (7th Cir. 1980); see Charter Twp. of Muskegon v. City

of Muskegon, 303 F.3d 755, 762-63 (6th Cir. 2002) (“[S]o long as

the Rule 60 claim is one which seeks relief from judgment, it is



      6     “Rule 60 of the Federal Rules of Civil Procedure (FRCP) is
essentially identical to HFCR Rule 60. Therefore, authorities interpreting
the Federal Rules are ‘highly persuasive.’” Thomas-Yukimura v. Yukimura, 130
Hawaiʻi 1, 7 n.16, 304 P.3d 1182, 1188 n.16 (2013) (citation omitted).


                                      11
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


not considered an independent claim[.]”); Bankers Mortgage Co.

v. United States, 423 F.2d 73, 78 (5th Cir. 1970); see also 12

Moore’s Federal Practice - Civil § 60.61 (3d ed. 2020) (“A[n

FRCP] Rule 60(b) motion is considered a continuation of the

original proceeding.”).

           The Restatement (Second) of Judgments provides: “The

[Rule 60(b)] motion is to be distinguished from a separate

action, . . . to set aside a judgment, and from an attack on a

judgment made defensively when the judgment in question is

relied upon by an opposing party in the course of a subsequent

action.”   Restatement (Second) of Judgments § 78 Relief by

Motion (Am. Law. Inst. 2020) (emphasis added).            With regard to

both state and federal Rule 60(b) motions, the Restatement notes

that “in most jurisdictions[,] the motion is regarded as a

continuation of the original action[.]” Id.

           PennyMac claims that “an appeal of an order disposing

of a Rule 60(b) motion cannot be used [as] a vehicle to

challenge an underlying judgment,” and similarly argues that

Godinez “is not permitted in a Rule 60(b) motion to collaterally

attack the lower court’s conclusion that Respondent had standing

when Petitioner could have complained of that conclusion and the

judgment thereon on direct appeal.”         “A collateral attack ‘is an

attempt to impeach a judgment or decree in a proceeding not

instituted for the express purpose of annulling, correcting or

                                     12
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


modifying such judgment or decree.’”          Kim v. Reilly, 105 Hawai‘i

93, 96, 94 P.3d 648, 651 (2004).          A Rule 60(b) motion is

therefore not a “collateral attack” — the purpose of Rule 60(b)

is to provide a mechanism for challenging a final judgment.

HRCP Rule 60(b) (“On motion . . . the court may relieve a party

or a party’s legal representative from a final judgment. . .”);

see also Watts v. Pinckney, 752 F.2d 406, 410 (9th Cir. 1985)

(noting a Rule 60(b) motion is a direct attack on a judgment).

          In sum, we conclude that Godinez’s HRCP Rule 60(b)

motion was not a new action but rather a continuation of the

original foreclosure case.

     2.   Res judicata does not apply to an HRCP Rule 60(b)
          motion

          Godinez asserts the ICA erred in holding that res

judicata barred her HRCP Rule 60(b) motion.           She argues, “To

hold that a Rule 60(b) motion is precluded under the doctrine of

res judicata defies logic, procedure, is contrary to and

inconsistent with [Wise], and in effect would completely nullify

Rule 60(b).”   She further argues, “Courts have long held that

direct attacks on judgments under Rule 60(b) are not subject to

res judicata,” citing a case from the Supreme Court of Alaska,

Dixon v. Pouncy, 979 P.2d 520, 523-24 (Alaska 1999), which in

turn cited cases from the Sixth and Ninth Circuit Courts of




                                     13
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


Appeal.    We agree with Godinez and hold that the ICA erred in

applying res judicata to her HRCP Rule 60(b) motion.

            As Godinez notes, a number of other states have held

that res judicata generally does not apply to Rule 60(b)

motions.    See, e.g., Jones v. Murphy, 772 A.2d 502, 505 (Vt.

2001); Dixon, 979 P.2d at 524; New Maine Nat. Bank v. Nemon, 588
A.2d 1191, 1194 (Me. 1991); Pepper v. Zions First Nat. Bank,

N.A., 801 P.2d 144, 150-51 (Utah 1990).          Federal courts have

likewise recognized that res judicata generally does not bar

FRCP Rule 60(b) motions.      See Watts, 752 F.2d at 410 (“Res

judicata does not preclude a litigant from making a direct

attack under Rule 60(b) upon the judgment before the court which

rendered it.” (alteration omitted) (quoting Jordon v. Gilligan,

500 F.2d 701, 710 (6th Cir. 1974)); cf. Estrada–Rodriguez v.

Lynch, 825 F.3d 397, 402 (8th Cir. 2016) (“Collateral estoppel

does not apply here because the . . . issue was not previously

determined by a valid and final judgment in a prior action

. . . .    Instead, the . . . issue was determined at an earlier

stage of the same action and was reconsidered pursuant to the

reopening of the action.”).       As the United States Supreme Court

observed, “[i]t is clear that res judicata and collateral

estoppel do not apply if a party moves the rendering court in

the same proceeding to correct or modify its judgment.”              Arizona

v. California, 460 U.S. 605, 619 (1983).

                                     14
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


            PennyMac argues res judicata bars Godinez from

relitigating the issue of standing, relying on a case from the

Supreme Court of Ohio, Bank of America, N.A. v. Kuchta, 21
N.E.3d 1040, 1045-47 (Ohio 2014), and an unpublished ICA

decision, Wells Fargo Bank N.A. v. Lacuesta, No. CAAP-14-

0001121, 2017 WL 2117678, at *2 (Haw. App. May 15, 2017), which

cited to Kuchta.     In Kuchta, the court held that res judicata

barred borrowers from challenging standing by filing a Rule

60(b) motion. Id. at 1045.     However, the Kuchta decision goes

against the weight of authority on this issue, and so we find it

unpersuasive.

            In concluding res judicata applied to Godinez’s HRCP

Rule 60(b) motion, the ICA relied on our decision in Mortgage

Electronic Registration Systems, Inc. v. Wise, 130 Hawaiʻi 11,

304 P.3d 1192 (2013).       But Wise does not control here because it

involved a separate proceeding in which the doctrine of res

judicata was properly applied. 7

            As we explained in Wise, “mortgage foreclosure

proceedings may be treated as analogous to two separate

proceedings for res judicata purposes” because of their


      7     We recognize that the ICA has applied res judicata as a bar to
HRCP Rule 60(b) motions within the foreclosure context in numerous cases.
See, e.g., Bank of Am., N.A. v. Panzo, Nos. CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX,
2017 WL 1194002 (Haw. App. March 31, 2017); Nationstar Mortg. LLC v.
Boonstra, No. CAAP-XX-XXXXXXX, 2019 WL 2441427 (Haw. App. June 12, 2019).
Our decision today does not disturb those prior decisions that have become
final.

                                      15
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


“bifurcated nature[.]” Id. at 17, 304 P.3d at 1198 (emphasis

added).   As a result, we held that “res judicata would preclude

[p]etitioners from challenging [r]espondent’s standing in their

appeal from the order confirming sale” because “challenges to

[r]espondent’s standing were subsumed under the foreclosure

judgment, which had [become] final and binding.” Id. (emphasis

added).   Wise said nothing about Rule 60(b) motions, which we

had previously recognized could be filed even after a

foreclosure decree became final.          Beneficial Hawai‘i, Inc. v.

Casey, 98 Hawai‘i 159, 166, 45 P.3d 359, 366 (2002) (analyzing

the merits of issues raised in a Rule 60(b) motion filed eleven

months after the foreclosure decree entered).

            Thus, our decision in Wise did not dispense with res

judicata’s separate-action-or-proceeding requirement.             Rather,

Wise reinforced the notion that res judicata only applies

between separate actions or proceedings.          130 Hawaiʻi at 19 n.12,
304 P.3d at 1200 n.12 (“[B]y filing a motion [for the]

confirmation of sale, [r]espondent may be understood to have in

effect filed a separate action upon the judgment in a

foreclosure action.” (emphasis added) (citation and quotation

marks omitted)).

            As Godinez argues, her HRCP Rule 60(b) motion was

filed as a direct challenge to the Foreclosure Decree and

Judgment.   It was filed before the commencement of any

                                     16
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


foreclosure sale or the inception of a separate action to

confirm the sale. 8     Under these circumstances, Wise was

inapplicable and res judicata did not preclude Godinez from

challenging standing.       Accordingly, the ICA erred in this

regard.

B.   The ICA Correctly Affirmed the Circuit Court’s Denial of
     Godinez’s Rule 60(b) Motion

           Notwithstanding the incorrect application of res

judicata, the ICA properly concluded that the circuit court did

not abuse its discretion in denying Godinez’s HRCP Rule 60(b)

motion.   Trial courts are vested with “a very large measure of

discretion” in deciding HRCP Rule 60(b) motions, Hawaiʻi Housing

Authority v. Uyehara, 77 Hawaiʻi 144, 147, 883 P.2d 65, 68

(1994), and, as the ICA recognized, “Godinez makes no

discernible argument on appeal as to whether the [c]ircuit

[c]ourt abused its discretion in entering the Order Denying

Relief[.]”

           Godinez argues for the first time in her application

for writ of certiorari that relief is warranted under HRCP Rule

60(b)(6), the rule’s catch-all provision, which authorizes



     8      As discussed below, the circuit court retains discretion to deny
an HRCP Rule 60(b) motion even without application of res judicata. Thus, if
Godinez had filed her motion after the foreclosure sale took place (or even
just shortly before), the circuit court could have denied the motion as
untimely because Rule 60(b) motions must be filed within a “reasonable time”
or, alternatively, because a lender or third-party would be prejudiced by
overturning the judgment. See 11 Charles Alan Wright, Arthur R. Miller, &
Mary Kay Kane, Federal Practice & Procedure § 2857 (3d ed. 2020).

                                      17
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


relief for “any other reason justifying relief from the

operation of the judgment,” based on PennyMac’s lack of

standing.   Relying on our decision in Tax Foundation, 144 Hawai‘i

at 192, 439 P.3d at 144, Godinez asserts that lack of standing

is grounds for relief under HRCP Rule 60(b)(6), “especially as

this [c]ourt has identified standing . . . [as] one of the

‘prudential considerations of judicial self-governance.’”

            In response, PennyMac argues Godinez waived all of her

arguments that relief was warranted under any provision of HRCP

Rule 60(b).   But even if Godinez had not, “[t]here are simply no

extraordinary circumstances that warrant extraordinary relief

under HRCP Rule 60(b)(6).”       We agree.

     1.     Godinez’s argument that PennyMac lacked standing does
            not constitute “extraordinary circumstances”

            A party seeking relief under HRCP Rule 60(b)(6) after

the time for appeal has run must establish the existence of

“extraordinary circumstances” that prevented or rendered them

unable to prosecute an appeal.        Uyehara, 77 Hawaiʻi at 148–49,
883 P.2d at 69–70.     This is because HRCP Rule 60(b)(6) “is not

for the purpose of relieving a party from free, calculated and

deliberate choices [they have] made.”          Id. at 149, 883 P.2d at

70 (quoting In re Hana Ranch Co., 3 Haw. App. 141, 147, 642 P.2d
938, 942 (1982)).




                                     18
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


            Godinez has not demonstrated “extraordinary

circumstances” sufficient for the relief requested.              The record

does not support Godinez’s claim that PennyMac lacked standing.

The circuit court found that PennyMac had standing after

PennyMac filed a declaration to comply with our decision in

Reyes-Toledo.     Given the circuit court’s unchallenged findings, 9

Godinez has failed to demonstrate how the court abused its

discretion in denying her HRCP Rule 60(b) motion.

      2.    The circuit court did not abuse its discretion by
            declining to reverse previously decided issues

            “[A] fundamental precept of common-law adjudication is

that an issue once determined by a competent court is

conclusive.”    Arizona, 460 U.S. at 619.         This “general

principle[] of finality and repose” is embodied in the law of

the case doctrine, which provides that “when a court decides

upon a rule of law, that decision should continue to govern the

same issues in subsequent stages in the same case.” Id. at 618.




      9     Had there been reliable evidence that PennyMac lacked entitlement
to enforce the promissory note because its predecessor-in-interest did not
possess the note at the time the complaint was filed, a different outcome
could be warranted. See Reyes-Toledo, 139 Hawaiʻi at 369, 390 P.3d at 1256
(describing standing as a necessary safeguard given the “widespread problems
created by the securitization of mortgages”); see also Deutsche Bank Nat.
Trust Co. v. Johnston, 369 P.3d 1046, 1053 (N.M. 2016) (“Under these
circumstances, not even the plaintiffs may be sure if they actually own the
notes they seek to enforce.”). For example, issues related to standing could
justify HRCP Rule 60(b) relief based on fraud or newly discovered evidence.
However, not only has Godinez failed to demonstrate entitlement to relief
under those sections of HRCP Rule 60(b), she has abandoned those arguments on
appeal. Accordingly, Godinez has failed to demonstrate “extraordinary
circumstances” sufficient to justify relief.

                                      19
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


Accordingly, the circuit court was within its discretion to

leave an issue it had already decided undisturbed.

            We have previously addressed the law of the case

doctrine only as applied by lower courts on remand after an

appeal.    E.g., Ditto, 98 Hawaiʻi at 128, 44 P.3d at 279.             The

doctrine can also be invoked by a trial court with respect to

its own rulings, and in that instance, the doctrine is

discretionary and operates as a presumption against

reconsideration. 10    18B Charles Alan Wright, Arthur R. Miller, &

Edward H. Cooper, Federal Practice & Procedure § 4478.1 (2d ed.

2020).    Here, in adjuicating Godinez’s motion to dismiss for

lack of standing, which was filed prior to Godinez’s Rule 60(b)

motion, the circuit court refused to reconsider the issue based

on the law of the case doctrine.           It would not have been an

abuse of discretion for the court to apply the same rule when

faced with the same question in Godinez’s Rule 60(b) motion.

            Godinez fully litigated the question of standing

before the trial court, filing numerous motions, challenging the

documents submitted by PennyMac, and arguing the issue before



     10     By contrast, when “the law of the case” has been established by
an appellate court, the lower court is obliged to apply it. Ditto, 98 Hawaiʻi
at 128, 44 P.3d at 279; see also Weinberg v. Mauch, 78 Hawaiʻi 40, 47, 890
P.2d 277, 284 (1995) (“The doctrine of the law of the case states that a
determination of a question of law made by an appellate court in the course
of an action becomes the law of the case and may not be disputed by a
reopening of the question at a later stage of litigation.” (citations and
quotation marks omitted)).

                                      20
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


the court at the summary judgment hearing as well as at the

hearing on her motion to dismiss after this court decided Reyes-

Toledo.   Nothing in the record suggests that Godinez did not

have a full and fair opportunity to litigate the issue.              And, as

the ICA noted, Godinez failed to timely appeal from the circuit

court’s summary judgment order.

           Accordingly, the circuit court did not abuse its

discretion in denying Godinez’s HRCP Rule 60(b) motion, and the

ICA properly affirmed the circuit court’s decision.


                               V.    CONCLUSION

           Subject to the foregoing clarification, we affirm the

ICA’s January 10, 2020 Judgment on Appeal.

Gary Victor Dubin and                     /s/ Mark E. Recktenwald
Frederick J. Arensmeyer
for petitioner                            /s/ Paula A. Nakayama

Patricia J. McHenry,                      /s/ Sabrina S. McKenna
Peter T. Stone and
Sun Young Park                            /s/ Michael D. Wilson
for respondent
                                          /s/ R. Mark Browning




                                     21